DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-21, 23, 24-37 are pending in this application.

Drawings 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15-19, 21, 23, 25, 28, 29, 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boys US 20180008006 A1 (herein after Boys).

Regarding claim 15, Boys discloses a method of manufacturing an article of footwear having a knit upper and a sole (paragraph 0005, as seen in annotated Figures 2, 3 and 6), the method comprising: knitting (paragraph 0007) with a knitting machine (paragraph 0007) to form a knitted element of the knit upper such that the knitted element is of a unitary one-piece construction (paragraph 0006) comprising a knitted upper heel region (as seen in annotated Figures 2 and 3, paragraph 0006), a 10275114.5-2-U.S. Patent Appl. No. 16/698,565Attorney Docket No: 56503-192494 knitted upper lateral midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper medial midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper metatarsal region (as seen in annotated Figures 2 and 3, paragraph 0006) including an upper lateral metatarsal region (as seen in annotated Figures 2 and 3, paragraph 0006) and an upper medial metatarsal region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper lateral ball region (as seen in annotated Figures 2 and 3), a knitted upper medial ball region (as seen in annotated Figures 2 and 3), a knitted upper toe region (as seen in annotated Figures 2 and 3), a knitted upper lateral side region including the knitted upper lateral midfoot region (as seen in annotated Figures 2 and 3), the knitted upper lateral metatarsal region (as seen in annotated Figures 2 and 3), and the knitted upper lateral ball region (as seen in annotated Figures 2 and 3), a knitted upper medial side region including the knitted upper medial midfoot region (as seen in annotated Figures 2 and 3), the knitted upper medial metatarsal region (as seen in annotated Figures 2 and 3), and the knitted upper medial ball region (as seen in annotated Figures 2 and 3), the knitted element including a hot melt yarn (paragraph 0022), the hot melt yarn (paragraph 0022) having a hot melt yarn melting temperature (claim 23); during the knitting step, forming the knitted element with a wingtip pattern (as seen in annotated Figures 2 and 3), the wingtip pattern being portions of at least the upper toe region (as seen in annotated Figures 2 and 3), the upper lateral and medial ball regions (as seen in annotated Figures 2 and 3), and the upper lateral and medial metatarsal regions (as seen in annotated Figures 2 and 3); during the knitting step, forming the knitted element with a first type of knit structure (paragraph 0022 and 0024) knitted with a first yarn (paragraph 0022 - polyester) in a first area (paragraph 0024), the first area being at least in the knitted upper toe region (as seen in annotated Figures 2 and 3), and forming the knitted element with a second type of knit structure (paragraph 0022 and 0024) knitted with a second yarn (paragraph 0022 - nylon) in a second area (paragraph 0024), the first type of knit structure being different from the second type of knit structure (as seen in annotated Figures 2 and 3), the second area being at least in the knitted upper lateral and medial metatarsal regions (as seen in annotated Figures 2 and 3), the first yarn having a first yarn melting temperature (paragraph 0022 – polyester and nylon having different melting temperatures), the first yarn being different from the hot melt yarn (paragraph 0022 – polyester and nylon having different melting temperatures),  the first area having a rear boundary (as seen in annotated Figures 2 and 3), the second area having a forward boundary (as seen in annotated Figures 2 and 3), the rear boundary of the first area (as seen in annotated Figures 2 and 3) and the forward boundary of the second area defining a boundary line between the first and second areas (as seen in annotated Figures 2 and 3), the wingtip pattern comprising the boundary line (as seen in annotated Figures 2 and 3), the boundary line having a medial boundary line and a lateral boundary line (as seen in annotated Figures 2 and 3), the medial boundary line 10275114.5-3 -U.S. Patent Appl. No. 16/698,565Attorney Docket No: 56503-192494 comprising a wing-shaped curved line (as seen in annotated Figures 2 and 3) having a medial side portion extending forward from at least the upper medial metatarsal region to the upper toe region (as seen in annotated Figures 2 and 3) and a central portion extending rearward from the upper toe region (as seen in annotated Figures 2 and 3), the lateral boundary line comprising a wing-shaped curved line (as seen in annotated Figures 2 and 3) having a lateral side portion extending forward from at least the upper lateral metatarsal region to the upper toe region (as seen in annotated Figures 2 and 3) and a central portion (as seen in annotated Figures 2 and 3) extending rearward from the upper toe region (as seen in annotated Figures 2 and 3), the rearwardly extending central portion of the medial boundary line converging toward the rearwardly extending central portion of the lateral boundary line (as seen in annotated Figures 2 and 3); heating the knitted element at a temperature no lower than the melting temperature of the first yarn (polyester – paragraph 0022) to melt the first yarn in the first area (paragraph 0022) without melting the second yarn (nylon – paragraph 00022) and attaching the sole to the knit upper (paragraph 0026); the knitted upper toe region being seamlessly knitted with the knitted upper medial and lateral ball regions during the knitting step (paragraph 0006), the knitted upper medial and lateral ball regions being seamlessly knitted with the knitted upper metatarsal region during the knitting step (paragraph 0006), the knitted upper metatarsal region being seamlessly knitted with the knitted upper lateral and medial midfoot regions during the knitting step (paragraph 0006), and the first and second areas being knitted during the knitting step (paragraph 0006).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper lateral ball region)][AltContent: textbox (Upper medial ball region)][AltContent: arrow][AltContent: connector][AltContent: textbox (The second area having a forward boundary. )][AltContent: textbox (The boundary line having a medial boundary line and a lateral boundary line. )][AltContent: textbox (A medial side portion extending forward from at least the upper medial metatarsal region to the upper toe region. )][AltContent: arrow][AltContent: textbox (A wing-shaped curved line.)][AltContent: textbox (A lateral side portion extending forward from at least the upper lateral metatarsal region to the upper toe region. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A wingtip pattern, the wingtip pattern being portions of at least the upper toe region.)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (A first area, the first area being at least in the knitted upper toe region and forming the knitted element.  )][AltContent: connector][AltContent: connector][AltContent: textbox (The second area being at least in the knitted upper lateral and medial metatarsal regions. )][AltContent: ][AltContent: arrow][AltContent: textbox (A central portion extending rearward from the upper toe region, the lateral boundary line.)]
    PNG
    media_image1.png
    692
    450
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    373
    681
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sole)][AltContent: textbox (Upper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first type of knit structure. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A knitted upper toe region.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The wingtip pattern comprising the boundary line. )][AltContent: textbox (A second type of knit structure knitted with a second yarn.)][AltContent: textbox (A wing-shaped curved line. )][AltContent: arrow][AltContent: textbox (The first area having a rear boundary. )][AltContent: arrow][AltContent: textbox (A knitted upper medial side region including the knitted upper medial midfoot region.)][AltContent: arrow][AltContent: textbox (The medial boundary line. 10275114.5-3 -U.S. Patent Appl. No. 16/698,565Attorney Docket No: 56503-192494 )][AltContent: textbox (A boundary line between the first and second areas. )]
    PNG
    media_image3.png
    349
    665
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    670
    358
    media_image4.png
    Greyscale


[AltContent: textbox (A first type of knit structure.  )][AltContent: textbox (A hot melt yarn.)][AltContent: textbox (A knitted upper medial ball region. )][AltContent: textbox (An upper medial metatarsal region. )][AltContent: textbox (A knitted upper medial midfoot region. )][AltContent: textbox (A 10275114.5-2-U.S. Patent Appl. No. 16/698,565Attorney Docket No: 56503-192494 knitted upper lateral midfoot region.)][AltContent: textbox (A knitted upper lateral ball region.)][AltContent: textbox (A knitted upper heel region.)][AltContent: textbox (A knitted element of the knit upper such that the knitted element is of a unitary one-piece construction.)][AltContent: textbox (An upper lateral metatarsal region.)][AltContent: textbox (A knitted upper metatarsal region.)][AltContent: textbox (A knitted upper lateral side region including the knitted upper lateral midfoot region.)]










 

    PNG
    media_image5.png
    697
    389
    media_image5.png
    Greyscale


Regarding claim 16, Boys discloses forming the first type of knit structure in the second area (paragraph 0006), the first type of knit structure being seamlessly knitted with the second type of knit structure in the second area (paragraphs 0006, 0007, 0008) during the knitting step (paragraphs 0006, 0007, 0008).  

Regarding claim 17, Boys discloses wherein the hot melt yarn melting temperature (paragraph 0022) is lower than the first yarn melting temperature (paragraph 0022 – the yarn materials listed are different some having higher hot melt temperatures than polyester others having lower hot melt temperatures than polyester.  As applicant has not explained which structure has the lower hot melt temperature, paragraph 0022 teaches the limitation as written).  

Regarding claim 18, Boys discloses further comprising, before melting the first yarn (paragraphs 0006, 0007, 0008), heating the knit upper at a temperature no lower than the hot melt yarn melting temperature (paragraph 0022) and lower than the first yarn melting temperature to melt the hot melt yarn without melting the first yarn (paragraph 0022).  

Regarding claim 19, Boys discloses further comprising, before heating the knitted element at the first temperature (paragraphs 0006, 0007, 0008), cooling the knitted element to a temperature below the hot melt yarn melting temperature

Regarding claim 21, Boys discloses wherein melting the first yarn comprises pressing the knit upper in a heat press (paragraph 0025).  

Regarding claim 23, Boys discloses method of manufacturing an article of footwear having a knit upper and a sole (paragraph 0005, as seen in annotated Figures 2, 3 and 6), the method comprising: knitting (paragraph 0007) with a knitting machine (paragraph 0007) to form a knitted element of the knit upper such that the knitted element is of a unitary one-piece construction (paragraph 0007) comprising a knitted upper heel region (as seen in annotated Figures 2 and 3, paragraph 0006), a 10275114.5- 5 -U.S. Patent Appl. No. 16/698,565knitted upper lateral midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper medial midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper metatarsal region including an upper lateral metatarsal region and an upper medial metatarsal region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper lateral ball region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper medial ball region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper toe region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper lateral side region including the knitted upper lateral midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), the knitted upper lateral metatarsal region (as seen in annotated Figures 2 and 3, paragraph 0006), and the knitted upper lateral ball region (as seen in annotated Figures 2 and 3, paragraph 0006), a knitted upper medial side region including the knitted upper medial midfoot region (as seen in annotated Figures 2 and 3, paragraph 0006), the knitted upper medial metatarsal region (as seen annotated Figures 2 and 3, paragraph 0006), the knitted element including a hot melt yarn (paragraph 0022), the hot melt yarn having a hot melt yarn melting temperature (claim 23); during the knitting step, forming the knitted element with a first type of knit structure (paragraph 0022 and 0024),  knitted with a first yarn (paragraph 0022- polyester) in a first area (paragraph 0022 and 0024), the first area being at least in the knitted upper toe region (as seen in annotated Figures 2 and 3), and forming the knitted element with a second type of knit structure knitted (as seen in annotated Figures 2 and 3) with a second yarn (paragraph 0022- nylon) in a second area (paragraph 0022 and 0024, as seen in annotated Figures 2 and 3, paragraphs 0022 and 0024), the first type of knit structure being different from the second type of knit structure (paragraph 0006, as seen in annotated Figures 2 and 3), the second area being at least in the knitted upper lateral and medial metatarsal regions (as seen in annotated Figures 2 and 3), the first yarn being different from the hot melt yarn (paragraph 22), the first yarn having a first yarn melting temperature (paragraph 0022 and 0026), the first area having a rear boundary (as seen in annotated Figures 2 and 3), the second area having a forward boundary (as seen in annotated Figures 2 and 3), the rear boundary of the first area and the forward boundary of the second area defining a boundary line between the first and second areas (as seen in annotated Figures 2 and 3); heating the knitted element at a temperature no lower than the melting temperature of the first type of knit structure (as seen in annotated Figures 2 and 3), to melt the first yarn and 10275114.5-6-U.S. Patent Appl. No. 16/698,565Response to Restriction Requirementattaching the sole to the knit upper(as seen in annotated Figures 2 and 3); the knitted upper toe region being seamlessly knitted with the knitted upper medial and lateral ball regions during the knitting step (paragraph 0006), the knitted upper medial and lateral ball regions being seamlessly knitted with the knitted upper metatarsal region during the knitting step (paragraph 0006), the knitted upper metatarsal region being seamlessly knitted with the knitted upper lateral and medial midfoot regions during the knitting step (paragraph 0006), and the first and second areas being knitted during the knitting step (paragraph 0006).  

Regarding claim 25, Boys discloses wherein the first yarn is a thermoplastic yarn (paragraph 0006 – polyesters being thermoplastic).  

Regarding claim 28, Boys discloses wherein the second yarn is a polyester yarn (paragraph 0006).  

Regarding claim 29, Boys discloses wherein the polyester yarn constitutes 35- 55% by mass of the knitted element (paragraph 0022).  

Regarding claim 31, Boys discloses wherein the hot melt yarn constitutes 10-30% by mass of the knitted element (paragraph 0022).  

Regarding claim 32, Boys discloses wherein the knitted element (paragraph 0006) being knitted with the second type of knit structure (paragraph 0006, 0007 and 0008) in a plurality of regions within the second area (as seen in annotated Figure 2 and 3), each of the plurality of regions being circumscribed by a region of the knit upper devoid of the second type of knit structure (as seen in annotated Figure 2 and 3).  

Regarding claim 33, Boys discloses wherein the knitted element is knitted during the knitting process with the first type of knit structure in the second area (paragraphs 0005, 0006 and 0007).   


    PNG
    media_image3.png
    349
    665
    media_image3.png
    Greyscale


Regarding claim 34, Boys discloses wherein the first type of knit structure circumscribes at least one area of the second type of knit structure within the second area (as seen in annotated Figures 2 and 3).  

Regarding claim 35, Boys discloses wherein the second yarn has a second yarn melting temperature (paragraph 22 -nylon), and wherein the heating step involves heating the knitted element (paragraph 0022 and 0026) at a temperature no lower than the melting temperature of the first type of knit structure (paragraph 0022) but lower than the second yarn melting temperature (paragraph 0022 and 0026), to melt the first yarn without melting the second yarn (paragraph 0022).  

Regarding claim 36, Boys discloses further comprising, before melting the first yarn (paragraph 0022), heating the knit upper at a temperature no lower than the hot melt yarn melting temperature (paragraph 0026) and lower than the first yarn melting temperature to melt the hot melt yarn without melting the first yarn (paragraph 0022).

Regarding claim 37, Boys discloses further comprising, before heating the knitted element at the first temperature (paragraph 0005, 0006 and 0007 and paragraph 0026), cooling the knitted element to a temperature below the hot melt yarn melting temperature (paragraph 0026).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boys US 20180008006 A1 (herein after Boys) in view of Dua US 20040118018 A1 (herein after herein after Dua).

Regarding claim 20, the method of manufacturing an article of footwear of the combined references disclose all the limitations of claim 20 except they do not disclose wherein melting the hot melt yarn comprises steaming the knit upper.  

Dua teaches wherein melting the hot melt yarn comprises steaming the knit upper (paragraph 0059).  
Dua is analogous art to the claimed invention in that it teaches the use of the hot melt yarn and steaming.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the hot melt yarn to use steam for its melting process, with as taught by Dua in order to provide a method of assembly that does not alter the surrounding material. The modification of the adhering method would be a simple substitution of one known element for another to obtain predictable results.

Regarding claim 26, the modified method of manufacturing an article of footwear having a knit upper and a sole of the combined references discloses wherein the first yarn is a thermoplastic polyurethane yarn (paragraph 0047, 0048 and 0049 of Dua).  

Regarding claim 27, the modified method of manufacturing an article of footwear having a knit upper and a sole of the combined references discloses wherein the thermoplastic polyurethane yarn (paragraph 0047, 0048 and 0049 of Dua) constitutes 25% to 45% by mass of the knitted element.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the knit upper of Boys, with a thermoplastic polyurethane yarn that constitutes 25% to 45% by mass, of the knitted element, in order to form an upper to attach to other yarns and hold the shape of the upper.  The substitution of the thermoplastic polyurethane yarn would be a simple substitution of one known element for another to obtain predictable results. Including 25% to 45% by mass of thermoplastic polyurethane yarn in to the knitted element would provide high abrasion resistance, low-temperature performance, high shear strength, high elasticity, transparency, oil and grease resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claim 30, the modified method of manufacturing an article of footwear having a knit upper and a sole of the combined references discloses wherein the first yarn is a thermoplastic polyurethane yarn (paragraph 0047, 0048 and 0049 of Dua), and the first type of knit structure (paragraph 0022 and 0024 of Boys) comprises the hot melt yarn (paragraph 0022 of Boys) knitted with the thermoplastic polyurethane yarn during the knitting process (paragraph 0006 of Dua), and the second type of knit structure (paragraph 0022 and 0024 of Boys)10275114.5-7-U.S. Patent Appl. No. 16/698,565Dated September 17, 2021 Attorney Docket No: 56503-192494comprises the hot melt yarn (paragraph 0022 of Boys) knitted with the second yarn during the knitting process (paragraph 0006 of Dua), the hot melt yarn (paragraph 0022 of Boys) having a melting temperature lower than the first yarn melting temperature (paragraph 0022 and 0026 of Boys), and, during the heating step (paragraph 0022 and 0026 of Boys), melting the hot melt yarn before the first yarn is melted (paragraph 0022 and 0026 of Boys).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boys US 20180008006 A1 (herein after Boys) in view of McFarland US 2017 (herein after herein after McFarland).

Regarding claim 24, the method of manufacturing an article of footwear of the combined references disclose all the limitations of claim 24 except they do not disclose  wherein the first type of knit structure being glossy in  appearance and the second type of knit structuring being matte in appearance.

McFarland  teaches wherein the first type of knit structure being glossy in appearance (paragraph 0061) and the second type of knit structuring being matte in appearance (paragraph 0060).
McFarland is analogous art to the claimed invention in that it provides the ability to provide different surface textures to the knit upper, glossy and matte appearance and the second type of knit structuring being matte in appearance.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the of Boys, with knit structure having either matte or shinny surface features, as taught by McFarland, in order to provide varied surface features to the knit element. The modification of the knit element would be a simple modification to obtain predictable results, an ability to include a singular knit element with various design features without needing extra layers, seams, and without adding extra weight.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732